                                                                                                     Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     DAVID ESCOBAR                                                  4:19-cv-04612
                                                       )   Case No: _______________
 4                                                     )
                                       Plaintiff(s),   )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
             v.
                                                       )   PRO HAC VICE; ORDER
 6                                                     )
     COMCAST CABLE COMMUNICATIO                            (CIVIL LOCAL RULE 11-3)
                                                       )
 7                                                     )
                                       Defendant(s).
                                                       )
 8
         I, Anthony Paronich                      , an active member in good standing of the bar of
 9    Massachusetts                , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: David Escobar                                in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Jon Fougner                             an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    350 Lincoln Street, Suite 2400                        600 California Street, 11th Floor
14    Hingham, MA 02043                                     San Francisco, California 94108
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (508) 221-1510                                        (415) 577-5829
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    anthony@paronichlaw.com                               jon@fougnerlaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 678437       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 10/11/19                                                 Anthony Paronich
22                                                                                 APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Anthony Paronich                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the
                                                              he party.

28   Dated: 10/22/2019
                                                                 UNITED S
                                                                        STATES
                                                                         TATES DISTRICT JUDGE October
                                                                                              Octo
                                                                                                ttoobe
                                                                                                    ber 2012
                                                                                                        201

     PRO HAC VICE APPLICATION & ORDER
